Bloodworth, J.
This was a suit on an unconditional promissory note given by the plaintiff in error for rent. She filed a plea. By agreement the case was submitted to the judge, to pass upon the law and the facts without the intervention of a jury. The defendant admitted a prima facie case and assumed the burden. The bill of exceptions recites in part that “The plaintiff moved to strike and rule out all the answers of Mrs. Willie Blanche Sewell that added to, took from, or varied the terms of the written contract. The court, over the objection of the defendant, struck all the answers and excluded from the evidence all testimony of Mrs. Willie Blanche Sewell which varied, added to, or took from the terms of the written contract, and entered up judgment in favor of the plaintiff for the full amount of the principal, interest, and attorney’s fees sued-for in said suit.” The second paragraph of the decision in Little v. Lary, 12 Ga. App. 754 (78 S. E. 470), is as follows: “The rental contract being in writing and being clear and unambiguous, parol evidence was not admissible to add to or vary its terms. Civil Code (1910), § 4268.” The court did not err in its rulings either as to the pleadings or in excluding evidence, and the evidence demanded the verdict.

Judgment affirmed.


Broyles, G. J., and Lulce, J., concur.